  Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 1 of 18 PageID #:1073                  NT



                              UNITED STATES DISTEICT COURT
                              NORTHERN DISTBTqT OF ILLINOIS


PEOPLE OF THE STATE OF ILLINOIS
ex rel. KWAME MOUL, Attorney General
of the State of Illinois,                             No. 1:18-cv'02861

                 Plaintif[,                           Judge Anelrea R. \ilood

           v.


SUBURBAN EXPRESS INC.; ATLERTON
CHARTER COACH, INC.; and DENNIS
TOEPPEN, individually and in his official
capacity as owner.

                 Defendants.

                                    coNsENT DECREp

           WHEREAS, on April 23, 2018, the Attorney General of the. State of lllinois, on

behalf of the People of the State of Illinois ('OAG"), commenced the instant Civil Action

No. 18'cv'02861 (the "Lawsuit") by frline a complaint against Suburban Express Inc.,

Allerton Charter Coach, Inc., and Dennis Toeppen, individually and in his offrcial
capacity as owner (coilectively "Defendants")i and

           WHEREAS, to resolve the disputes that have arisen arnong the Parties, the

Parties desire to enter into this consent decreei

           OAG and the Defendarrts (collectively, the "Parties") hereby enter into this

consent decree on the terms and conditious set forth below:

                                       DEFINITIqNS
           1.    "Suburban Express" means Suburban Express, Inc.,               an   Illino-is

corporation in the business of selling tickets for passenger transportation, as well as

t7620690
    Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 2 of 18 PageID #:1074




any successors, assigns, and other company, corporation, partnership,               group,

organization which is a parent, subsidiary, or affiliate of Suburban Express, Inc.

         2.     "Allerton Charter   Coac-a"' means   Allerton Charter Coach, Inc., an Illinois

corporation    in the business of transporting       passengers, as well as any successors,

assigns, and othet company, corporation, partnetrship, group, or organization whicn- is

a   parent, subsidiary, or affiliate of Allerton Charter Coach, Inc.

         3.    "Dennig Toeppen" is an individual living in Illinois and is the owner and

operator ofSuburban Express, Inc. andAllerton Charter Coach, Inc.

        4.     "Defendants" means, collectively, Suburban Express, Allerton Charter

Coach, and Dennis Toeppen.

        5.     "Effective Date" means Aprii   I   , Z0tg.

                                      BEOTIT&EMENTS

        1.     Ng Admission. This consent decree shall not constitute an admission by

any of the Parties of any claims or allegations which have been or could have been

made by one against the other and shall not constitute or be considered an qdmission

by any Party of any liability, wrongdoing or improper conduct.

        2.     Releases. Effective upon expiration of the Consent Desree, OAG does

hereby forever release and discharge Dennis Toeppen, Suburban Express, and Allerton

Charter Coach, and their respective members, managers, attorneys, agents and other

representatives, and the respective predecessors, successors, successors'in-interest,

assigns, heirs, and representatives of each of the Counts of the Lawsuit relating to

conduct occurring up to the Effective Date. Notwithstanding the foregoing, nothing in
    Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 3 of 18 PageID #:1075




    this consent decree should be interpreted to release any Party's rights to enforce this

consent decree.

              3.     Non'Injunctive Reiief.

                   a. Within 180 days of the Effectjve Date,         De-fendants shall   pay   OAG

                     $100,000. Defendants shall make payment            to OAG in the form of      a

                     cashier's   or certified   check, riiade payable   to the "Attorney General's
                     Consumer Trust Account." Payment shall be hand delivered to the Office

                     of the Attorney General of l]linois, Civil Bights Bureau, Attn: Alison Hill,

                     100 W. Randolph Street,      1lth Floor, Chieago, IL 60601. From these funds,

                     OAG shatl distribute payments to consumors pursuant to the following

                     procedures:

                        i.    Within g0 days of the Effective Date, Defendants shall prwide

                              OAG with a list of all customers who purahased tickets but did not

                              receive   a payment for tickets between April 23, 20L4 and the
                              Effective Date and are thBrefore eligiblo to seek payments.

                        ii.   The time period for customers to seek payments urrder this Consent

                              Decree shall commence on the Effective Date and shall errd 180

                              days after the Effective Date..

                       iii.   Suburban Express shall host a web form beginning on April 30,

                              2019 at http:TTsrbrrbanexpress.com/ndil.htmlthrough which OAG

                              and Defendants shall electronically receive payment           requests

                              submitted using the online Payment Request Form attached to this

                              Consent Decree as Exhibit A. Each Defendant shall prominently


I   7620690
  Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 4 of 18 PageID #:1076




                      display a link to the form and display the text "Click here to submit

                      a payment request to the Illinois Attorney General relating to
                      conduct   in State   v. Suburban Express."   in visible type no smaller

                      than the body text size on the home page of its website, any web

                      page displaying the terms and conditions of any ticket purchase,

                      the ticket order confirmation that any Defendant emails to any
                      purchaser, and all marketing emails.

                lV.   Within 28 days of their rec€ipt of a payment request, Defendants

                      may offer inforrnation pettinent to the payment request via email

                      to the OAG email address designated in Paragraph 13 of               the

                      Consent Decree. OAG agxees         to consider in     good   faith   any

                      irrformation provided by Defendants.

                 v.   OAG shall evaluate payment requests from customers of
                      Defendants concerning the conduct described       in the complaint in
                      the Lawsuit and approve any such payment request at             OAG's

                      discretion. OAG shall make such approved payments within L80

                      days of receipt of the payment described     in Paragraph 3(d of the
                      Consent Decree.

           b. No Retaliation,    Defendants shall not take adverse action against an

             individual solely because the individual requests or receives a payment

             Bursuant to these procedures, including but not limited to: banning the
             customer from Defendants' services, publicly identifring               on     any

             Defendant's website any individual who has requested a payment, or


11620690
Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 5 of 18 PageID #:1077




              otherwise engaging in public commentary about any specific individual

              who has requested a payment

              If the total mongtr"y       amount of approved payments exceeds the total

              amount requireil to be paid by Defendants pursuant to Paragraph 3(d of

              this Consent Decree, such payments shall be made pro tata; if the total

              monetary amount of such approved payments does not exceed the total

              amount required to be paid pursuant to Faragtaph 3h) of this Consent

              Decree, such payments shall be $20.00 pel approved payment.

         d-   Monies remaining,      if   an5i, after   the distribution of paymerrts shall   be

              deposited    into the "Attorney General Court Ordered and Voluntary
              Compliance Payment Projects Fund" and may be used by OAG for any of

              the purposes set forth in S15 ILCS 505/?(e).

    4,        Iniunctive Relief.

         a.   Defendants agree that they and their agents, diiectors, officers, and

              employees shall not engage         in any forrn of face, national origin, or
              religion'based discrimination, as set forth       in 42 U.S.C. $ L981, and the
              Illinois Human Rights Act,7?5ILCS           515-702-

                 i.   Defendants agxee that they and theit agents, directors' officers, and

                      employees shall not ban anyone from service on the basis of race,

                      national origin, or religion.

                ii.   Defendants agree that they and their agents, directors, offrcers, and

                      employees shall not offer different services, or deny services, to

                      anyone on the basis of race, national origin, or religion.
     Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 6 of 18 PageID #:1078




                 111.   Defendants agree that they and their agerts, directors, officers, and

                        employees shall not circulate    or distribute communications that
                        Defend.ants know are to the effect that theirservices      will be denied
                        to any person or that any person is unwelcome, objectionable, or

                        unacceptable because ofrace, national origin, or religion.

                 IV.    Defendants shall place the following anti'discrimination policy

                        language   in l2'point or larger visible type no smaller than the body
                        text size on the main page of any Defendant's website, the web
                        page displaying the terms and conditions of any-ticket purchase,

                        the ticket order confirmation that any Defendant emails to any
                        purchasers, all marketing emails, on all buses and vans owned and

                        operated by a Defendant, and on all written driver instructions that

                        accompany buses:

                              AII persons are welcome to ride orr our vehicles. We do
                              not diseriminate, offer different services, or deny
                              services on the basis of any individual's race, color,
                              sex, gender, identity, &ge, religion, disability, national
                              origirt, ancestry, sexual orientation, marital status,
                              parental status, military status, or source of income,
                              consistent with Illinois law. You.are welcorme here.

                        Defendants shall d.istribute copies of this policy to      all temporary
                        and permanent employees of Defendants within 60 calendar days of

                        the Effective Date. Defendants shall make reasonable efforts to
                        distribute copies of this policy to all non'employee agents, including

                        d.rivers, within 60 calendar days of the Effective Date.




r   7620690
  Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 7 of 18 PageID #:1079




                   v.   Defendants ehall place t-he following language         in visible type no
                        smaller than the body text size on any advertisement within the

                        State of Illinois that is created after the Effective Date and. is

                        printed 36 square inches or largor or posted online:

                               We do not discriminate on the basis of race, colotr, sex,
                               gender, identity, 8Be, religion, disability, national
                               origin, ancestry, sexual orientation, marital status,
                               parental status, military status, or source of income.

           b.   Defendants agree that they and their agents, directors, officers, and

                employees shall not offer any contract term           that violates the Consumer
                Review Protection statute, 45 U.S.C,       S   45b,

           c.   Defendants agree that they and their agents, directors, offlrcers, and

                employees shall not engage           in any violation of   Section 2UUU of the

                Illinois Consumer Fraud and Deceptive Practices Act, 815 ILCS
                505/2IIUU.

                   i.   Defendants agree that they and their agents, directors, officers, and

                        employees shall not offer any conuact that violates Section 2UUU

                        of the Illinois Consumer Fraud and             Deceptive Practices Act,

                        815ILCS 505/2UUU.

                  ii.   Defendants agree that they and their agents, directors, officers, and

                        employees shalX not threaten or seek to enforce a provision made

                        unlawfu[ under Section 2UUU of the Illinois Consumer Fraud and

                        Deceptive Practices Act, StS ILCS 505/2UUU, provided that

                        nothing   in this consent decree shall         be corlstrued to address
                        Deferrdants' non'discriminatory         written responses to   customer
                                                q
                                                 I
t7620690
Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 8 of 18 PageID #:1080




                     statements when those responses are protected under Section

                     2UUU. Nothing in this consent decree shall be interpreted to limit

                    Defendants'rights against third parties for statements otherwise

                    actionable urrder the law, nor shall       it   preclude requests by

                    Defendants that the host of a consumer statement remove the

                    statement,

              iii. Defendants agree not to penalize customers       based solely on online

                    comments about any Defendant, including reviews, unless             so

                    permitted by change in applicable law that post'date the Effective

                    Date.

       d.   Defendants agree that they and their ageuts, directors, officers, and

            eniployees shall comply with Section 2 of the Illinois Consumer Fraud and

            Deceptive Practices Act, 8I5 ILCS 50512.

               i.   Defendants agree thatthey and their agents, directors, officers, and

                    employees shall not han customers ftom service for discriminatory

                    reasons.

              ii.   Defendants agree that they and their agents, directors, offrcers, and

                    employees shall not publish customers' Personal Information, as

                    defined by 815 ILCS sB0/8.

       e.   Defendants agree that they and their agents, directors, officers, and

            employees shall comply with 815ILCS 530lLA, 45.

               i.   Defendants agree that they and their agents, directors, officers, and

                    employees shall implement and rnaintain reasonable security
     Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 9 of 18 PageID #:1081




                              measures    to protect records containing Personal Information     as

                              defined   in 815 ILCS   530/5 from unauthorized access, acquisition,

                              destructioll, use, modificaiion, and disclosure per 8L5 ILCS ffiA145.

                        ii.   Defendants agree that they and their agents, direetors, offrcers, and

                              employees shall notifr individuals of any breach of the security of

                              recotds containing their personal information per 815 ILCS 530/10.

                       iii. Defendants dgree that they and their agents, directors, officers, and
                              employees shall not publish     or in any other way make public
                              customers'Personal Information, as defined by StS ILCS 530/5.

              5.     TraininE. Dennis Toeppen and all employees of Suturban Express and
    Allerton Charter Coach shall attend an annual training, approved by OAG, regarding

    the laws against discrimination on the basis of race, national origin, and religion. This

    training may be provided via online programming. Approval bv. OAG shall not be
    unreasonably withheld. Defendants shall also adopt training policies and procedures

    designed       to ensure that all     employees and agents, including drivers and other

employees from third"party contractors, comply with the consent decree.

              6.     Renortine. For the duration of this consent decree, Defendants shall
retain copies of a1l complairrts received froui customers or potential customersi all
versions of contracts offered by Suburban Expressi and all advertiser$ents of any form

placed by Suburban Express, including email and web'based. advertisements. Every

180 days for the duration of the consent decree, Defendants shall Brovide the following

records to OAG, along with a certification under oath that such responses are complete

and accurate:


r   7620690
 Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 10 of 18 PageID #:1082




                a.   Copies of all complaints and the responses thereto received by Defendants

                     during the preceding 180-day reporting period.

                b.   Exemplars of all versions of contracts offered by Suburban Express during

                     the preced.ing 180"day reporting period.

                c.   Exemplars of all adverfisements of any form placed by Suburban Express

                     during the precedine   180-da5r   reporting period, includirrg email and web-

                     based advertisements arrd social media advertisements.

           7.        Corporate Stfucture. Defendants shall notifu the OAG of any changes in

the structure of Suburban Express or .Allerton Charter that may affect compliance

obligations arising under the Consent Decree, irrcluding but not limited tol cessation or

suspension           of   operations, dissolution, assignment, sale, merger, reorganization,

creation or dissolution of a subsidiary, parent or affiliate, or a change in business name

or address, at least 30 days prior to such change, provided that with respect to any
proposed change             in the business entity about which Defendants learn less than      30

days prior to the date such action is to take place, Defendants shall noti$, the OAG as

soon as is practicable after obtaining such knowledge.

           8.        Enforcement.    If OAG believes that any Defendant      has failed to comply

with any provision of this consent dectee, OAG shall notifu Defendants of the alleged

noncornpliance            in writing and shall afford the non-complying Defendant 30 days to
remedy the norrcompliance or to satist, OAG that the alleged noncomplying Defendant

has complied.         If OAG and Defendants do not reach agteement at the end of the 30'day
period, OAG may apply to the Court for appropriate relief. Defendants recognize that

OAG may seek the following:

                                                  10
t7620690
    Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 11 of 18 PageID #:1083




                   a.   Entry of a monetary judgmenti

                   b.   An order enjoining the noncomplying Party or Parties from advertising,

                        offering, or selling transportation services to consumers   in or from   the

                        State of lllinois;

                   c. An order suspending or forfeiting the       Defendants' Iicenses, charters,

                        certificates, or other evidence of authority to do business in the State of

                        Illinoisi and

                   d. An order tequiring the norrccimplying Party or Parties to make restitution
                        to all consumers affected by the noncomplying Party's or Parties' unlawful

                        acts and practicesi and

                   e.   Other relief as appropriate.

              9.        Compliance. Defendants shall permit OAG to inspect vehicles owned and

operated by Defendants and otherwise attend and observe Defendants' loading and

unloading processes at all locations within the State of Illinois to evaluate compliance

with the consent               decree, provided   that OAG undertake reasonable efforts not       to

interfere with Defendants'business operations absent extreme circumstances.

              10.       Term of Agreement. Unless otherwise stated herein, agreed by the
parties in writing, or ordered by the Court, all provisions of this consent decree will be

in effect for a period of three years from the Effective Date.

              11.       Provision of Agreement. Defendants shall provide a copy of this consent

decree to any organization or person who proposes to acquire or merge               with Suburban
Express or Allerton Charter prior to the effectiveness of such acquisition or merger.




                                                       l-1
r   7620690
 Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 12 of 18 PageID #:1084




       12.    Complete Aereement. This consent decree sets                    forth the   entire

understanding of the Parties with respect to the transactions contemplated by this

consent decree and supersedes and cancels any prior agreements, arrangements,

representations, warranties or conununications (whether oral or wtitten) between or

among the Parties relating to this consent decree or any subject matter contained in

this consent decree. Any and all previous agreoments, arrangements, representations,

warranties, communications and understandings between or among the Parties

regarding the transactions contemplated by this consent decree or any subject rnatter

coutained   in this consent   decree, whether       written or oral, are superseded by this
consent decree.

       13.    Notices. Any notice, request, demand, waiver, consent, approval or other

communication that is required or permitted between OAG and t-he Defendants under

the terms of this consent decree shall be in writing and shall be (il delivered personally

by hand, (ii) delivered by an internationally recognized overnight or courier service,
(iiil aelivered by U.S. Mail, return receipt   requested, or (iv) delivered by ernail directed

to the party's respective address or email address set forth below, or at such other

address or facsimile number or email address as a party may designate by giving at

least five (5) days' advance written notice to the other parties. All such notices and

other communications shall be deemed glven           (t)   upon receipt or refusal of receipt,   if
delivered personally upon the party for whom        it is intende4 e) when delivered, if sent
by an internationally recognized overnight or eourier service, or (g) when emailed,              if
emailed. All Notiees must be addressed as follows:

             If to OAG, to:

                                               t2
 Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 13 of 18 PageID #:1085




                       If by U.S. Mail or overnight carrier:

                                Thomas J. Verticchio
                                Seniot Assistarrt Attorney General
                                Public Interest Division
                                Of6ce of the Illinois Attorney General
                                100 W. Randolph Street, 1lth Floor
                                Chicago, IL 60601

                       If by email, an email address to be provided by OAG to Defendants

                       contemporaneous with execution of the consent decree.

                If to Defe'ndants, to:

                       If by U.S. Mail or overnight carrierl

                              Dennis Toeppen
                              P.O. Box 1722L
                              Urbana, Illinois 61801

                       If by email, an email   address or email addresses to be provided by

                      Defendants to OAG contemporaneous with execution of the consent

                      decree.

         L4.   Execution. This consent decree may be executed by the Parties in one or

more counterparts, each of which shall be deemed an original, but all of which together

shall constitute one and the samc instrument. An executed photocopy shall be deemed

an original.

         15.   Amendments. No amendment, modification, replacement or restatement

of this consent decree or any provision of this consent decree will be valid unless   it is in
writing and signed by each of the ?arties.

         16.   Severability. If any term, provision or condition of this consent decree is

held.   by a court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this consent decree, inch.lding the other terms of the affected provision,
                                               13
ti62o6so
 Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 14 of 18 PageID #:1086




 shall in no way be affected, impaired or invalidateil theireby and shall remain in fult

 force and effect to the maximum extent:allowed by law,

           L7,   Jurisdiction.   The. Court has jurisdiction over the subject   matter of the
complaint having been filed hefein and over t&e parties to this consent decree. The

 Court will retain jurisdiction over this matter for tlle pur-pbse of,enforcing this conseflt

d.ecree.




                                              t4
t1620690
Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 15 of 18 PageID #:1087


                                                                                     ,34t31




     IN WITNESS WtIEREOF, thns qoil€errt ileoree   haa boea   duly executed and deliverecl by
     the Parties

                                         PEOPTE     Of $IP $TAru, Otr n T.rhloIS
                                         People of the Stats of   Iilinois exrel,IffAMD



                                                              I Vertiochio
                                                          AseistAut Attorney General



                                         psNlfis ToEIPEN

                                           $,r-"' ?-^*"*'
                                         Deunie ?oeppen

                                        guBUnsAN,EXPRESS

                                        Subl$n      Exn4esa Inc., aa   Illiuois corporariou
                                        ByIV? P
                                            Tltle: lErQ.rd).ut


                                        AII,EETON CITASTER G0ACE, INg.
                                        Allertou CLartal Coach, ftrc,, ar Illinole




I   76206e0
                                           l5
Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 16 of 18 PageID #:1088




     SO OAD$fiED, this
                         qe   *uv of          ?0Ig.
                                       \.rt



                                                      Uniterfl Stateit Distric! Judep
Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 17 of 18 PageID #:1089




                                                EXHIBIT A

                                Suburban Express Payment Request Form

 If you are a current or former customer of Suburban Express, Inc., you rnay be eligible for a one-
 time payment of up to $20, pursuant to the consent decree entered [DATE] h State v. Suburban
 Express, Inc. et a/., No. 18-cv-2861 (N.D. Ill.) (the "Consent Decree'!). The payment prccess is
 available to customers of Suburban Express, Inc. who made purchases between April 23, 2014 and
 [Effective Date].

 Ifyou wish to receive a one-time payment, please cornplete and submit this form ("Payment
Request"). To be eligible for a payment, you must submit the completed form no later than [Date
I 80 days after Effective DateJ" If you are 4n eligible customer and your submission is approved,
we will remit payment to you via check at the name and address you list below.

Please note that neither the submission of this fonn, nor any information provided by you    in this
form, automatically entitles you to a payment. All payments by the Office of the Illinois Attorney
General are subject to, and conditioned upon, compliance by the defendants with the terms of the
Consent Decree.

Please provide the following information:
      Name Used in Ticket Purchase:
      Street Address:
      Citu:
      Stqte:
      ZIP Code:
      Email Address Used In Ticket Purchase:
      Current Email Address:
      Date o.f Ticket Purchase (if knolyd:
      Reservatiqn Nuwber (if know4):

By submitting this form, you acknowledge and understand the following:
           .       The information I subrnit ort this form will be shared with the Office of the Illinois
                   Attomey General, which may contact me, I understand that the A.ttomey General
                   is not my private attorney, but represents the public to enforce State laws. If I have
                   any questions conceming rny legal rights or responsibilities, I should contact a
                  private attorney, Under most circumstances, my payrnent request, and any
                  documents submitted with my reguest, may be considered a public record and may
                  be available to a member of the public upon request, subject to the exemptions
                  provided under the Freedom of Inforrnation Act, 5 ILCS 140/7 and 5 ILCS 14017.
           '      In the event of a payment, the check will be made out to thr name and address of
                  the person listed above.




t7620637
Case: 1:18-cv-02861 Document #: 95 Filed: 04/09/19 Page 18 of 18 PageID #:1090




 I hereby aff-um and auest rtnder pcnallyofpqiury that the:above infornation is ffut and corrgeti


 E-signatue (box or fill-in   ar,e. a)
